Citation Nr: 1001828	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-29 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC), pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for lung cancer, to 
include as due to herbicide exposure, for accrued benefits 
purposes.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 
1969.  The Veteran died in May 2005.  The appellant is the 
Veteran's widow.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, in which the RO, in pertinent 
part, denied service connection for the cause of the 
Veteran's death and denied service connection for lung 
cancer, for accrued benefits purposes.  The Board notes that, 
in discussing the issue of entitlement to service connection 
for the cause of death, the RO also addressed the matter of 
entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 in both the February 2006 rating decision and the 
August 2006 statement of the case.  In her September 2006 
substantive appeal, the appellant indicated that she wanted 
to appeal all of the issue listed on the statement of the 
case.  Accordingly, the Board has recharacterized the issues 
on appeal as including a claim for DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318.  

The issues of entitlement to service connection for the cause 
of the Veteran's death and entitlement to service connection 
for lung cancer, to include as due to herbicide exposure, for 
accrued benefits purposes are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

As a final preliminary matter, the Board notes that, in 
January 1999, the Veteran filed a claim for an annual 
clothing allowance.  It does not appear that this matter has 
been adjudicated.  Accordingly, the matter of entitlement to 
an annual clothing allowance, for accrued benefits purposes, 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  The Veteran, who died over 35 years after his discharge 
from service, was not rated as totally disabled due to 
service-connected disabilities for 10 continuous years 
immediately preceding death.  


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United States 
Court of Appeals for Veterans Claims (Court), in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

The Board recognizes that, in a July 2005 VCAA letter, the RO 
informed the appellant that she could be paid DIC if the 
Veteran was continuously rated totally disabled due to 
service-connected conditions for at least 10 years before 
death.  This letter advised the appellant of VA's 
responsibilities in obtaining information to assist her in 
completing her claims and identified her duties in obtaining 
information and evidence to substantiate her claims.  In any 
event, as will be explained below, the Board finds that the 
law, and not the evidence, is dispositive in regard to the 
claim herein decided.  The VCAA does not affect matters on 
appeal when the issue is limited to statutory interpretation.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz 
v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable 
where law, not the factual evidence, is dispositive); Smith 
v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on 
appeal limited to interpretation of law); see also VAOPGCPREC 
2-2004 (2004) (holding that VCAA notice was not required 
where evidence could not establish entitlement to the benefit 
claimed). Therefore, the Board finds that no further action 
is necessary under the VCAA because it is the law, not the 
evidence that is dispositive in regard to this claim.

Analysis

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  If the veteran's death is not determined to 
be service connected, a surviving spouse may still be 
entitled to benefits.  

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse of a deceased veteran in the same manner 
as if the death were service-connected.  A "deceased 
veteran" for the purposes of this provision is a veteran who 
died not as a result of his own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for service-connected 
disability rated as totally disabling, if the service-
connected disability was rated as totally disabling for 10 or 
more years immediately preceding death, or if continuously 
rated as totally disabling for at least 5 years after the 
veteran's separation from active service.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.  A "deceased veteran" also 
includes a former prisoner of war (POW) who died after 
September 30, 1999 with a service-connected disability rated 
totally disabling for not less than one year immediately 
preceding death.  Id.  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the  
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

At the time of the Veteran's death, service connection was in 
effect for right total knee replacement (rated 60 percent 
disabling); duodenal ulcer (rated 10 percent disabling); 
lumbosacral strain (rated 10 percent disabling); left 
inguinal hernia, postoperative repair, with tender scar 
(rated 10 percent disabling); residuals of left knee injury, 
postoperative debridement, medial femoral condyle and removal 
of loose bodies (rated 10 percent disabling); and right 
inguinal hernia, postoperative (rated noncompensable); his 
combined rating was 80 percent, and he had been awarded a 
total disability rating based on individual unemployability 
(TDIU), effective from September 1, 1996.  Prior to the grant 
of a TDIU, the Veteran was in receipt of a 100 percent rating 
for a right knee disability, from July 14, 1995, based on a 
temporary total rating for right knee arthroplasty and a 30 
day convalescence period.  See 38 C.F.R. §§ 4.30, 4.71a, 
Diagnostic Code 5055.  

Thus, while the Veteran was considered totally disabled at 
the time of his death, he was not in receipt of a 100 percent 
rating for 10 years preceding his death in May 2005.  

Moreover, the appellant has not claimed entitlement to DIC, 
under the provisions of 38 U.S.C.A. § 1318, based on the 
submission of new and material service department records to 
reopen a previously final VA decision, nor has it been argued 
that, but for the receipt of VA or military retirement pay, 
the Veteran would have been entitled at the time of his death 
to receive compensation for a service-connected disability 
that was continuously rated totally disabling by schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by schedular or unemployability rating from  
the date of the Veteran's discharge from service.  The Board 
also notes that neither the appellant nor her representative 
has raised a claim of clear and unmistakable error (CUE) in a 
final rating decision, pursuant to 38 C.F.R. § 3.105(a) 
(2009).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel 
v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading 
requirements for raising, and burden of proof for 
establishing, a CUE claim).

Thus, there is nothing to change the fact that the Veteran, 
who died over 35 years after his discharge from service, had 
no service-connected disability or disabilities rated as 
totally disabling for at least 10 years prior to his death.  
Rather, he was in receipt of a 100 percent rating from July 
14, 1995 until his death in May 2005-a total of less than 10 
years.  The evidence also does not reflect that the Veteran 
was a POW.  

For all the foregoing reasons, the Board must conclude that 
the Veteran was not a "deceased veteran" as defined in 38 
U.S.C.A. § 1318(b), and that the appellant is not entitled to 
DIC benefits under 38 U.S.C.A. § 1318(a).  Therefore, the 
Board finds that the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to DIC, pursuant to the provisions of 38 U.S.C.A. 
§ 1318, is denied.


REMAND

The Board's review of the claims file reveals that further 
action on the claims remaining on appeal is warranted.  

As an initial matter, the provisions of the VCAA are 
applicable to these claims. The Court, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA 
notice requirements apply to all elements of a claim.  In 
addition, in a claim for DIC benefits, VCAA notice 
requirements include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

While the RO sent the appellant a VCAA notice letter in July 
2005, unfortunately, this letter did not provide her with 
notice of the disabilities for which the Veteran was service-
connected at the time of his death.  Therefore, the AMC/RO 
should ensure that the appellant receives a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that includes an explanation of the evidence and information 
required to substantiate her  DIC claim in accordance with 
Hupp.  The AMC/RO should also ensure that the letter meets 
the requirements of Dingess/Hartman, as appropriate.  

The Veteran's certified death certificate reflects that the 
immediate cause of death was lung cancer.  The record 
reflects that the Veteran was diagnosed with lung cancer in 
April 2005.  The record reflects that he began smoking at age 
18.  There are conflicting statements as to the amount he 
smoked, ranging from one-half pack a day to five packs a day.  
The Veteran had a claim for service connection for lung 
cancer pending at the time of his death.  During his 
lifetime, he argued that his lung cancer was due to in-
service herbicide exposure.  The appellant continues to argue 
that lung cancer is related to service, in particular, to 
herbicide exposure.  

Records of VA treatment from the Mountain Home VA Medical 
Center (VAMC) dated from January to May 2005 were associated 
with the claims file in May 2005.  Later that month, the RO 
sent the Veteran a VCAA letter regarding his claim for 
service connection for lung cancer.  In a May 2005 response, 
the Veteran stated that he was only being seen by doctors 
under VA contract at Tazewell Family Physicians and the 
Mountain Home VAMC.  After the Veteran's death, the appellant 
again submitted copies of his treatment at the Mountain Home 
VAMC from January to April 2005.  Despite the foregoing, 
there is no indication that the RO has attempted to obtain 
records of treatment from Tazewell Family Physicians 
(Tazewell Community Based Outpatient Clinic (CBOC)), as 
identified by the Veteran.  The Board notes that the parent 
facilty for this CBOC is the Salem VAMC.  See 
http://www.salem.va.gov/visitors/tazewell.asp.  As any 
records of treatment for lung cancer at the Tazewell CBOC are 
potentially pertinent to the appeal and within the control of 
VA, they should be obtained and associated with the claims 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board points out that, although 38 U.S.C.A. § 5121 and 38 
C.F.R. § 3.1000 specify that an accrued benefits claim must 
be based on evidence of record at the date of the veteran's 
death, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn, 11 Vet. App. at 
466-67; Bell, 2 Vet. App. at 613.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the appellant 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as appropriate, and 
includes (1) a statement of the 
conditions for which the Veteran was 
service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected in accordance with Hupp 
v. Nicholson, 21 Vet. App. 342 (2007). 

2.  The AMC/RO should contact the 
appellant and obtain the names and 
addresses of all medical care providers, 
VA and non-VA, who treated the Veteran 
for lung cancer.  Of particular interest 
are records from the Tazewell CBOC.  
After the appellant has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the appellant, a 
notation to that effect should be 
inserted in the file.  The appellant and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the appellant the 
opportunity to obtain and submit those 
records for VA review. 

3.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


